DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 7/13/21 regarding application 16/909356 that was initially filed on 6/23/20. Claims 1, 4, and 9-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly The claims recite “performs a second transform”, but later it states that “without performing the second transform.” As the two exclusive limitations cannot be met at the same time, enablement requirement is not satisfied. In addition, the claims recite “the first transform basis being same as a predetermined transform basis” first, but then, later they recite “the first transform basis being different from the predetermined transform basis.” As the two exclusive limitations cannot be met at the same time, enablement requirement is not satisfied.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	1.	Claims 9 - 13 are rejected under 35 U.S.C.  as being anticipated by Lee, US 2019/0222843 A1 (hereinafter Lee).

	

	As for claim 9, Lee discloses an encoder that encodes ([0051], e.g., encoding) a current block ([0055], e.g., processing units) in a picture ([0055], e.g., picture), the encoder comprising: memory ([0320], e.g., RAM); and circuitry ([0320], e.g., hardware and computer components) that, in operation, performs: a first transformation ([0069], e.g., transform) applied to a residual signal ([0060], e.g., residual value) of the current block to generate first transform coefficients according to a transform basis selected from candidate transform bases ([0261], e.g., DCT-II); and either of (i) a first quantization ([0070], e.g., quantize) applied to the first transform coefficients, or (ii) a second transformation applied to the first transform coefficients to generate second transform coefficients and a second quantization applied to the second transform coefficients, wherein when the second transformation and the second quantization are performed, a first transform basis included in the candidate transform bases is used to generate the first transformation coefficients, and a color component of the current block is a luminance ([0062], e.g., luma pixels).

	As for claim 10, the claim recites an encoding method  of the encode of claim 9, and is similarly analyzed.

	As for claim 11, the claim recites a decoder of the encode of claim 9, and is similarly analyzed.

	As for claim 12, the claim recites a decoding of the encode of claim 9, and is similarly analyzed.

	As for claim 13, the claim recites a non-transitory computer readable medium storing a bitstream of the encode of claim 9, and is similarly analyzed.

	2.	Claim 13 is rejected under 35 U.S.C.  as being anticipated by Raber, US 2005/0206741 A1 (hereinafter Raber).

	As for claim 13, Raber discloses non-transitory computer-readable medium ([0051], e.g., CD) storing a bitstream (the medium is utilized merely as a support for the data, thus, the data has no patentable weight. See MPEP 2111.05.).


Response to Arguments
Applicant's arguments, filed 7/13/21, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Rusanovskyy et al., US 2017/0332098 A1, discloses loop sample processing for high dynamic range and wide color gamut video coding. 
        2.    Sezer, US 2013/0243083 A1, discloses low-complexity two-dimensional (2d) separable transform design with transpose buffer management. 
        3.    Sole et al., US 2012/0134426 A1, discloses method and apparatus for reusing tree structures to encode and decode binary sets. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485